Title: To Thomas Jefferson from Joseph Yznardi, Sr., 11 September 1807
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


                        
                            My most Venerated Sir.
                            
                            Cadiz 11th. Septre 07.
                        
                        The contents of Your Excellys. most gracious and valuable favor of the 19th. July, has entirely
                            relieved my Weak spirits from the sufferings I was experiencing, fearing that the good oppinion Your Excelly. had always
                            of me was diminishing, owing to the unjust attacks with which the malice of bad intentioned persons wanted to hurt &
                            throw a Shadow on my humble behaviour by so many false and ungrounded Publications.—I am in every respect satisfied and
                            contented & ever shall be—Once that Your Excelly. is pleased to acknowledge my Conduct and Zeal in the compliance of my
                            office; my eternal thanks & gratitude will ever be in my heart praying the Almighty for the health and prosperity of
                            Your Excelly.—I repeat Sir that my absences from this City are only now and then to my Country House at Rota one hour from
                            it where I am informed twice a day of every occurence here; of course not in the least wanting to my duty, which I believe
                            I am fulfilling with Zeal, as will appear ⅌ the Correspondce. with
                            the Secretary of State, as well as ⅌ true and legal Vouchers.—Mr.
                            Hackley has not, arrived as yet from Algeriras, I wait with impatience his arrival to put in execution my wishes of joining
                            him with me, but should they fail, I would be happy to unite with a respectable Citizen of America.—On the 8th. instant
                            the United States Vessels Constitution and Wasp sailed from Algeriras, and according to reports bound home.   With
                            Sentiments of high Consideration, and the greatest respect—I am venerated Sir. 
                  Your Excellency’s Most devoted, and
                            obedient Humble Servant
                        
                            Josef Yznardy
                            
                        
                    